April 23, 2012 Via EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Kopjaggers, Inc. Letter to Withdraw Registration Statement on Form 10-12G (File No. 000-54307) Ladies and Gentlemen: We hereby request that the withdrawal letter dated April 18, 2012 regarding the withdrawal of our Registration Statement be withdrawan at this time as per the request of the Staff. If you should have any questions, please contact me at (586) 552-4412. Thank you in advance for your assistance. Very truly yours, Kopjaggers, Inc. By: /s/ John Castillo Eggermont Name: John Castillo Eggermont Title: President and Director 28325 Utica Road Roseville, MI 48066 Tel: 586-552-4412
